Citation Nr: 0024664	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disorder.

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1994 
to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision (1) granted service 
connection for a left knee disorder identified as anterior 
cruciate ligament repair, partial medial meniscectomy, 
partial lateral meniscectomy, and traumatic arthritis, rated 
10 percent disabling, (2) granted service connection for 
hypertension, rated noncompensable, (3) denied service 
connection for migraine headaches, and (4) denied service 
connection for bilateral shin splints.


REMAND

In the veteran's substantive appeal, he requested a hearing 
before the Board in Washington.  A hearing was scheduled for 
November 2000.  In August 2000, correspondence was received 
at the Board from the veteran indicating a desire for a 
videoconference hearing in Houston in lieu of a hearing in 
Washington, D.C.  The veteran should therefore be rescheduled 
for another hearing before a member of the Board in Houston, 
or by videoconference from Houston as appropriate.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO, or by 
videoconference, or obtain documentation 
from the veteran to the effect that he no 
longer wishes such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




